Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. KR10-2020-0075887, filed on 06/22/2020.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/24/2020 and 06/01/2021 were in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6, 9 – 14, 16, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. [US20060231310, now Suzuki], in view of Mikami et al. [US6549840, now Mikami].
Claim 1
	Suzuki discloses a disconnector control device for an electric vehicle, comprising: a disconnector configured to switch wheel driving manners [see at least Suzuki, Figs. 1, 2; ¶ 0029 (“an electronic control unit 32 for controlling the coupling [connecting or disconnect] 24 is provided,”), 0051, 0053 (Coupling engagement force control means 80 controls the engagement force of the coupling 24 by controlling the electric current supplied to the electromagnetic solenoid 36 according to the transmission torque command value T.sub.OUT.”), 0056, 0072; and 
a processor configured to detect a driving condition of the vehicle, acquire at least one factor related to operation of the disconnector, and operate the disconnector based on the acquired at least one factor [see at least Suzuki, Fig. 10, ¶ 0057, 0059 (“In the normal control suitable for running on a flat road, the torque distribution ratio KST is set to approximately 0.2 in order to prevent occurrence of tight corner braking phenomenon. Next, in step S6 corresponding to the coupling power calculation means 72, the power Q of the coupling 24 (=T.sub.IN.times..DELTA.N) is calculated based on the driving torque T.sub.IN calculated in step S2 and the differential rotational speed .DELTA.N calculated in step S4. Next, in step S7 corresponding to the coupling workload calculation means 74, the coupling workload Qi that is the integral value of the coupling power Q calculated in step S6 is calculated.”)].
Mikami more specifically teaches based on the acquired at least one factor [see at least Mikami, abstract, Col. 9, lines 24-37 (“to determine the vehicle drive force on the basis of the gradient of the road surface such that a speed at which the vehicle is moved down in the reverse direction on an uphill road surface is lower than a predetermined threshold, as long as the road surface gradient is held within a predetermined range. In other words, the vehicle drive force is not increased after the road surface”)].
Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the ability to detect wheel speed and correct that speed by coupling or decoupling (connect or disconnect) of Suzuki with the ability to determine drive force with more diverse factors and situations. This combination would allow the vehicle to be operated in a more effective and efficient manner as well as increasing safety for the vehicle, the passengers and objects and people outside the vehicle. 
Claim 2
	Suzuki in combination with Mikami  discloses/teaches the device of Claim 1. 
	Suzuki further discloses the driving condition, a turning driving condition, a constant-speed driving condition [see at least Suzuki, abstract, ¶ 0006 (“t is an object of the invention to provide a vehicle running control apparatus and method, which includes wheel speed detection means for detecting a wheel speed based on a pulse signal corresponding to a rotational speed of a wheel, and which appropriately determines a vehicle running situation even when the wheel speed is in an extremely low speed region.”). 0049].
	Suzuki does not specifically teach the downhill driving condition.
	Mikami more specifically teaches the downhill driving condition [see at least Mikami, abstract, col. 9, lines 44-50 (“the vehicle drive force may be determined on the basis of the gradient of the road surface such that an acceleration value of the vehicle when the vehicle is moved down in the reverse direction on the uphill road surface is lower than a predetermined threshold, for instance.”)].
Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the ability to detect wheel speed and correct that speed by coupling or decoupling (connect or disconnect) of Suzuki with the ability to determine drive force with more diverse factors and situations. This combination would allow the vehicle to be operated in a more effective and efficient manner as well as increasing safety for the vehicle, the passengers and objects and people outside the vehicle. 
Claim 3
Suzuki in combination with Mikami  discloses/teaches the device of Claim 2.
Suzuki does not specifically disclose the processor is configured to acquire a road surface slope, regenerative braking torque, and a difference in wheel speed between a front wheel and a rear wheel using at least one of a navigation device and a sensing device when the driving condition is the downhill driving condition. 
Mikami teaches the processor is configured to acquire a road surface slope, regenerative braking torque, and a difference in wheel speed between a front wheel and a rear wheel using at least one of a navigation device and a sensing device when the driving condition is the downhill driving condition [see at least Mikami, Figs. 7, 9, Col. 9, lines 1-10 (“According to this arrangement, the vehicle can be smoothly started on the uphill road surface, with the assisting drive force being rapidly increased to the desired value, so that the vehicle is suitably prevented from being moved down in the reverse direction on the uphill road surface upon starting of the vehicle.”)].   
Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the ability to detect wheel speed and correct that speed by coupling or decoupling (connect or disconnect) of Suzuki with the ability to determine drive force with more diverse factors and situations. This combination would allow the vehicle to be operated in a more effective and efficient manner as well as increasing safety for the vehicle, the passengers and objects and people outside the vehicle. 
Claim 4
Suzuki in combination with Mikami  discloses/teaches the device of Claim 3.
Suzuki does not specifically disclose the processor is configured to determine a score for each of the road surface slope, the regenerative braking torque, and the difference in the wheel speed between the front wheel and the rear wheel, calculate a first operation score, and in response to determining that the calculated first operation score is greater than or equal to a first reference score, engage the disconnector.  
Mikami further teaches the processor is configured to determine a score for each of the road surface slope, the regenerative braking torque, and the difference in the wheel speed between the front wheel and the rear wheel, calculate a first operation score, and in response to determining that the calculated first operation score is greater than or equal to a first reference score, engage the disconnector [see at least Mikami, Figs. 11, 12, 18, Col. 2, lines 48-63 (“according to a predetermined relationship between the operator's desired value and the operating amount of the accelerator pedal and the vehicle running speed,”)].  
Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the ability to detect wheel speed and correct that speed by coupling or decoupling (connect or disconnect) of Suzuki with the ability to determine drive force with more diverse factors and situations. This combination would allow the vehicle to be operated in a more effective and efficient manner as well as increasing safety for the vehicle, the passengers and objects and people outside the vehicle. 
Claim 6
Suzuki in combination with Mikami  discloses/teaches the device of Claim 2.
Suzuki further discloses the processor is configured to determine whether a speed difference between a constant-speed driving vehicle speed and a first reference vehicle speed or a speed difference between the constant-speed driving vehicle speed and a second reference vehicle speed is within a critical vehicle speed range when the driving condition is the constant-speed driving condition [see at least Suzuki, abstract, ¶ 0005, 0039 (“he vehicle information reading means 63 includes wheel speed detection means 64, and reads the wheel speed V of the rear wheel 30 (hereinafter, unless otherwise specified, the wheel speed V indicates the wheel speed V of the rear wheel 30) from the wheel speed sensor 54. The wheel speed detection means 64 detects the wheel speed V based on the frequency of the pulse signal converted from the alternating voltage that is generated by the electromagnetic pickup sensor as the wheel speed sensor 54 according to the wheel speed V. That is, the wheel speed detection means 64 detects the wheel speed V based on the number of the pulse signals during a certain time…”)]..  
Claim 9
Suzuki in combination with Mikami  discloses/teaches the device of Claim 2.
	Suzuki further discloses acquire an initial value of a reference torque, frequency of change in a required torque, and a high required torque holding time in a medium-speed section in response to determining that the constant-speed driving vehicle speed is greater than the first reference vehicle speed and is less than or equal to the second reference vehicle speed and a difference between a constant-speed driving torque and the reference torque is within a critical torque range [see at least Suzuki, abstract, ¶ 0007 (“The running control apparatus includes (a) driving torque integration means for calculating an integral value of driving torque generated by a driving force source; and (b) running situation determination means for determining the vehicle running situation based on the wheel speed and the integral value of the driving torque.”), 0033, and 
perform adjustment to decrease the reference torque based on the initial value of the reference torque, the frequency of change in the required torque, and the high required torque holding time in the medium-speed section [see at least Suzuki, Claim 8].
Mikami further teaches  an initial value of a reference torque [see at least Mikami, Col. 8, line 66 to Col. 9, line 13 (the vehicle control apparatus including means for generating the assisting drive force such that the assisting drive force rapidly increases to a desired value for an initial period of the application of the assisting drive force, and slowly decreases from the desired value to zero for a terminal period of the application of the assisting drive force.”)].
Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the ability to detect wheel speed and correct that speed by coupling or decoupling (connect or disconnect) of Suzuki with the ability to determine drive force with more diverse factors and situations. This combination would allow the vehicle to be operated in a more effective and efficient manner as well as increasing safety for the vehicle, the passengers and objects and people outside the vehicle. 

Claim 10
Claim 10 has similar limitations to claim 1, therefore claim 10 is rejected with the same rationale as claim 1.

Claim 11
Claim 11 has similar limitations to claim 2, therefore claim 11 is rejected with the same rationale as claim 2.

Claim 12
Claim 12 has similar limitations to claim 3, therefore claim 12 is rejected with the same rationale as claim 3.

Claim 13
Claim 13 has similar limitations to claim 4, therefore claim 13 is rejected with the same rationale as claim 4.
Claim 14
Suzuki in combination with Mikami  discloses/teaches the device of Claim 2 and 11.
	Suzuki in general terms discloses acquiring of the at least one factor includes acquiring a steering angle, a steering angular velocity, and a yaw rate error of the vehicle using at least one of a navigation device and a sensing device under the turning driving condition [see at least Suzuki, Fig. 1, ¶ 0034].
Claim 16
Suzuki in combination with Mikami  discloses/teaches the device of Claim 2 and 11.
	Suzuki further discloses determining, by the processor, whether a speed difference between a constant-speed driving vehicle speed and a first reference vehicle speed is within a critical vehicle speed range under the constant-speed driving condition [see at least Suzuki, abstract, ¶ 0005, 0039 (“he vehicle information reading means 63 includes wheel speed detection means 64, and reads the wheel speed V of the rear wheel 30 (hereinafter, unless otherwise specified, the wheel speed V indicates the wheel speed V of the rear wheel 30) from the wheel speed sensor 54. The wheel speed detection means 64 detects the wheel speed V based on the frequency of the pulse signal converted from the alternating voltage that is generated by the electromagnetic pickup sensor as the wheel speed sensor 54 according to the wheel speed V. That is, the wheel speed detection means 64 detects the wheel speed V based on the number of the pulse signals during a certain time…”)]; 
determining, by the processor, whether a speed difference between the constant-speed driving vehicle speed and a second reference vehicle speed is within a critical vehicle speed range; and acquiring, by the processor, an initial value of the first reference vehicle speed or the second reference vehicle speed, a constant-speed holding time, a constant-speed holding speed when the speed difference between the constant-speed driving vehicle speed and the first reference vehicle speed or the speed difference between the constant-speed driving vehicle speed and the second reference vehicle speed is within the critical vehicle speed range [see at least Suzuki, ¶ 0015 (“a difference between rotational speeds of frictional elements included in the frictional engagement device can be decreased as much as possible, and therefore heat generation can be suppressed.”), 0033 (“the difference in the rotational speed”)].  
Claim 19
Suzuki in combination with Mikami  discloses/teaches the device of Claim 16.
	Suzuki further teaches determining, by the processor, whether a difference between a constant-speed driving torque and a reference torque is within a critical torque range in response to determining that the constant-speed driving vehicle speed is greater than the first reference vehicle speed and is less than or equal to the second reference vehicle speed under the constant-speed driving condition [see at least Suzuki, abstract, ¶ 0005, 0039 (“he vehicle information reading means 63 includes wheel speed detection means 64, and reads the wheel speed V of the rear wheel 30 (hereinafter, unless otherwise specified, the wheel speed V indicates the wheel speed V of the rear wheel 30) from the wheel speed sensor 54. The wheel speed detection means 64 detects the wheel speed V based on the frequency of the pulse signal converted from the alternating voltage that is generated by the electromagnetic pickup sensor as the wheel speed sensor 54 according to the wheel speed V. That is, the wheel speed detection means 64 detects the wheel speed V based on the number of the pulse signals during a certain time…”)]; and 
acquiring, by the processor, an initial value of the reference torque, frequency of change in a required torque, a high required torque holding time in a medium-speed section in response to determining that the difference between the constant-speed driving torque and the reference torque is within the critical torque range [see at least Suzuki, abstract, ¶ 0007 (“The running control apparatus includes (a) driving torque integration means for calculating an integral value of driving torque generated by a driving force source; and (b) running situation determination means for determining the vehicle running situation based on the wheel speed and the integral value of the driving torque.”), 0033,].
Mikami further teaches  an initial value of a reference torque [see at least Mikami, Col. 8, line 66 to Col. 9, line 13 (the vehicle control apparatus including means for generating the assisting drive force such that the assisting drive force rapidly increases to a desired value for an initial period of the application of the assisting drive force, and slowly decreases from the desired value to zero for a terminal period of the application of the assisting drive force.”)].
Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the ability to detect wheel speed and correct that speed by coupling or decoupling (connect or disconnect) of Suzuki with the ability to determine drive force with more diverse factors and situations. This combination would allow the vehicle to be operated in a more effective and efficient manner as well as increasing safety for the vehicle, the passengers and objects and people outside the vehicle. 
Claim 20
Suzuki in combination with Mikami  discloses/teaches the device of Claim 16.
	Suzuki further discloses performing adjustment to decrease the reference torque based on the initial value of the reference torque, the frequency of change in the required torque, and the high required torque holding time in the medium-speed section [see at least Suzuki, Claim 8].

Claims 5, 7, 8, 15, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. [US20060231310, now Suzuki], in view of Mikami et al. [US6549840, now Mikami], further in view of Kodama et al. [US20150032335, now Kodama].
Claim 5
Suzuki in combination with Mikami  discloses/teaches the device of Claim 2.
	Suzuki in general terms discloses acquire a steering angle, a steering angular velocity, and a yaw rate error of the vehicle using at least one of a navigation device and a sensing device when the driving condition is the turning driving condition [see at least Suzuki, Fig. 1, ¶ 0034].
Suzuki does not specifically disclose determine a score for each of the steering angle, the steering angular velocity, and the yaw rate error of the vehicle, calculate a second operation score, and in response to determining that the calculated second operation score is greater than or equal to a second reference score, engage the disconnector.  
Mikami teaches determine a score (ratio) [see at least Mikami Fig. 7, 9, 11, 12, 18; Col. 2, lines 48-63; Col. 9, lines 1-10].
Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the ability to detect wheel speed and correct that speed by coupling or decoupling (connect or disconnect) of Suzuki with the ability to determine drive force with more diverse factors and situations. This combination would allow the vehicle to be operated in a more effective and efficient manner as well as increasing safety for the vehicle, the passengers and objects and people outside the vehicle. 
Neither Suzuki or Mikami specifically teach acquire a steering angle, a steering angular velocity, and a yaw rate error of the vehicle using at least one of a navigation device and a sensing device when the driving condition is the turning driving condition.
Kodama more specifically teaches acquire a steering angle, a steering angular velocity, and a yaw rate error of the vehicle using at least one of a navigation device and a sensing device when the driving condition is the turning driving condition [see at least Kodama, abstract, ¶0015 (“FIG. 3 is a graph illustrating an example of a map indicating the relationship among the vehicle speed, the accelerator position and the target slip angle;”), 0016, 0031 (“Each torque coupling 4 includes a multi-disc clutch 41, an electromagnetic clutch 42, a cam mechanism 43, an inner shaft 44, and a housing 40 that accommodates these elements. The housing 40 includes a first housing member 401 and a second housing member 402 that are coupled to each other so as to be non-rotatable relative to each other. The first housing member 401 has a bottomed cylindrical shape, and the second housing member 402 is disposed to close an opening-side end portion of the first housing member 401.”)].
Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the ability to detect wheel speed and correct that speed by coupling or decoupling (connect or disconnect) of Suzuki with the ability to determine drive force with more diverse factors and situations, further with the ability to detect and control using steering factors of Kodama.  This combination would allow the vehicle to be operated in a more effective and efficient manner as well as increasing safety for the vehicle, the passengers and objects and people outside the vehicle. 
Claim 7
Suzuki in combination with Mikami  discloses/teaches the device of Claim 6.
Suzuki further discloses, in general terms, the processor is configured to perform adjustment to decrease the first reference vehicle speed based on an initial value of the first reference vehicle speed, a constant-speed holding time, and a constant-speed holding speed in response to determining that the speed difference between the constant-speed driving vehicle speed and the first reference vehicle speed is within the critical vehicle speed range [see at least Suzuki, ¶ 0030, 0053. 0061].
Kodama more specifically teaches adjustment to decrease the first reference vehicle speed based on an initial value of the first reference vehicle speed, a constant-speed holding time, and a constant-speed holding speed in response to determining that the speed difference between the constant-speed driving vehicle speed and the first reference vehicle speed is within the critical vehicle speed range [see at least Kodama, abstract, ¶ 0024 (“The driving force transmission device 1 is able to adjust the driving forces to be transmitted to the right rear wheel 105b and the left rear wheel 105a independently of each other. The configuration of the driving force transmission device 1 will be described later.”), 0034 (“That is, the torque coupling 4 is able to variably control the pressing force of the multi-disc clutch 41 depending on the amount of current supplied to the coil 421, and is thus able to adjust the amount of torque transmitted between the housing 40 and the inner shaft 44.”)].
Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the ability to detect wheel speed and correct that speed by coupling or decoupling (connect or disconnect) of Suzuki with the ability to determine drive force with more diverse factors and situations, further with the ability to detect and control using steering factors of Kodama.  This combination would allow the vehicle to be operated in a more effective and efficient manner as well as increasing safety for the vehicle, the passengers and objects and people outside the vehicle. 
Claim 8
Suzuki in combination with Mikami  discloses/teaches the device of Claim 6.
Suzuki further discloses, in broad terms, configured to perform adjustment to increase the second reference vehicle speed based on an initial value of the second reference vehicle speed, a constant-speed holding time, and a constant-speed holding speed in response to determining that the speed difference between the constant-speed driving vehicle speed and the second reference vehicle speed is within the critical vehicle speed range [see at least Suzuki, 0033 (When the electric current supplied to the electromagnetic solenoid 36 becomes equal to or larger than a predetermined value, the driving force is transmitted to the front wheels and the rear wheels such that the vehicle is brought into the substantially direct-coupled four-wheel-drive state.”)].  
Note: the predetermined factor could come from multiple vehicles. 
Kodama more specifically teaches configured to perform adjustment to increase the second reference vehicle speed based on an initial value of the second reference vehicle speed, a constant-speed holding time, and a constant-speed holding speed in response to determining that the speed difference between the constant-speed driving vehicle speed and the second reference vehicle speed is within the critical vehicle speed range [see at least Kodama, abstract, ¶ 0038-0040].
Claim 15
Claim 15 has similar limitations to claim 5, therefore claim 15 is rejected with the same rationale as claim 5.
Claim 17
Claim 17 has similar limitations to claim 7, therefore claim 17 is rejected with the same rationale as claim 7.
Claim 18
Claim 18 has similar limitations to claim 8, therefore claim 18 is rejected with the same rationale as claim 8.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOAN T GOODBODY whose telephone number is (571) 270=7952. The examiner can normally be reached on M-TH 7-3, FRI 7-11.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at https://www.uspto.gov/patents/uspto-automated-interview-request-air-form.html.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VIVEK KOPPIKAR, can be reached at (571) 272-5109. The Fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspot.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from the USPTO Customer Serie Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000. 

/JOAN T GOODBODY/
Examiner, Art Unit 3667
(571) 270-7952